DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 15, 27-28 and 30-38 filed June 24th, 2022 are the subject matter of this Office Action. 
Terminal Disclaimer
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,292,389 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed composition was not anticipated in the prior art. In addition, there was no teaching nor suggestion within the prior art to combine the ovicidal and lousicidal agent 5,5’-dimethyl-2,2’-dipyridyl to the ectoparacite agent comprising benzyl alcohol, mineral oil, and water taught by Precopio (U.S. Patent 7,294,342 published 11/1/3/2007).  Rather, Precopio teaches that the benzyl alcohol, mineral oil, and water composition asphyxiates headlice, leading to its death (claims 1-15). Precopio also teaches that due to overtreatment with lousicidal agent, headlice has become more tolerant and resistant to conventional treatments (col. 1 lines 45-60). Precopio teaches away from incorporating pediculicides into the benzyl alcohol, mineral oil and water composition (col. 3 lines 1-15, claims 1-16).  Thus, a skilled artisan would not have sought to combine the art-recognized ovicidal and lousicidal agent 5,5’-dimethyl-2,2’-dipyridyl of Bowles to the pediculicide composition of Precopio in order to arrive at the claimed composition. Therefore, claims 1, 15, 27-28 and 30-38 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        





/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628